Case 2:85-cv-04544-DMG-AGR Document 722 Filed 01/21/20 Page 1 of 5 Page ID #:33959



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   256 South Occidental Boulevard
         Los Angeles, CA 90057
     5   Telephone: (213) 388-8693
     6   Facsimile: (213) 386-9484
         Email:pschey@centerforhumanrights.org
     7         crholguin@centerforhumanrights.org
     8
     9   Listing continues on next page
    10   Attorneys for Plaintiffs
    11
    12                          UNITED STATES DISTRICT COURT
    13                         CENTRAL DISTRICT OF CALIFORNIA
    14                                    WESTERN DIVISION
    15
    16   Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
    17                    Plaintiffs,               JOINT STATUS REPORT
    18
               v.                                   Hearing: None set
    19
         William Barr, Attorney General of the      [HON. DOLLY M. GEE]
    20   United States, et al.,
    21
                          Defendants.
    22
    23
    24
    25
    26
    27
    28

                                                                          JOINT STATUS REPORT
                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 722 Filed 01/21/20 Page 2 of 5 Page ID #:33960



     1   USF SCHOOL OF LAW IMMIGRATION CLINIC
     2   Bill Ong Hing (Cal. Bar No. 61513)
         2130 Fulton Street
     3   San Francisco, CA 94117-1080
     4   Telephone: (415) 422-4475
         Email: bhing@usfca.edu
     5
         LA RAZA CENTRO LEGAL, INC.
     6
         Stephen Rosenbaum (Cal. Bar No. 98634)
     7   474 Valencia Street, #295
         San Francisco, CA 94103
     8
         Telephone: (415) 575-3500
     9
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    10
         Kevin Askew (Cal. Bar No. 238866)
    11   777 South Figueroa Street, Suite 3200
         Los Angeles, CA 90017
    12
         Telephone: (213) 629-2020
    13   Email:      kaskew@orrick.com
    14
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    15   Elyse Echtman
    16   Shaila Rahman
         51 West 52nd Street
    17   New York, NY 10019-6142
    18   Telephone: 212/506-3753
         Email: eechtman@orrick.com, sdiwan@orrick.com
    19
    20   THE LAW FOUNDATION OF SILICON VALLEY
         LEGAL ADVOCATES FOR CHILDREN AND YOUTH
    21   PUBLIC INTEREST LAW FIRM
    22   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
         Katherine H. Manning (Cal. Bar No. 229233)
    23   Annette Kirkham (Cal. Bar No. 217958)
    24   4 North Second Street, Suite 1300
         San Jose, CA 95113
    25   Telephone: (408) 280-2437
    26   Email: jenniferk@lawfoundation.org,
         kate.manning@lawfoundation.org
    27   annettek@lawfoundation.org
    28

                                                                        JOINT STATUS REPORT
                                            - ii -                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 722 Filed 01/21/20 Page 3 of 5 Page ID #:33961



     1                                   Joint Status Report
     2
               The parties have exchanged written proposals and met and conferred on
     3
     4   October 17, 2019, and again on January 14 and 15, 2020, to address resolution of

     5   Plaintiffs’ June 26, 2019, Ex Parte Application for a Temporary Restraining Order
     6
         and an Order to Show Cause Why a Preliminary Injunction and Contempt Order
     7
     8   Should Not Issue. [Doc. # 572.]
     9         On January 14 and 15, 2020 the parties met with the Monitor for mediation
    10
         in Los Angeles to discuss their proposals for settlement of the Ex Parte
    11
    12   Application. Dr. Paul Wise was present throughout the mediation. All Parties
    13   appeared with counsel and experts. The parties believe progress towards a
    14
         settlement was made at this mediation.
    15
    16         The parties agreed that on January 24, 2020, the parties shall exchange
    17   updated language to the written proposal for settlement of the Ex Parte Application
    18
         that takes into account discussions from the two-day mediation. The parties have
    19
    20   agreed to reconvene telephonically on January 29, 2020, to further discuss the
    21   exchanged updated written proposals. The parties have made substantial progress
    22
         and agree that the goal of reaching joint resolution of these issues is best served by
    23
    24   allowing additional time.
    25         The parties agreed that the Monitor will continue to perform her ongoing
    26
         responsibilities throughout this period.
    27
    28

                                                                                   JOINT STATUS REPORT
                                                    -1-                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 722 Filed 01/21/20 Page 4 of 5 Page ID #:33962



     1                               Respectfully submitted,
     2
     3   Dated: January 21, 2020      /s/Peter Schey
                                      Class Counsel for Plaintiffs
     4
                                      CENTER FOR HUMAN RIGHTS &
     5                                CONSTITUTIONAL LAW
                                      Peter A. Schey
     6
                                      Carlos Holguín
     7
     8
                                      /s/ Nicole N. Murley
     9                               Counsel for Defendants
                                     U.S. DEPARTMENT OF JUSTICE
    10
                                     Sarah B. Fabian
    11                               Nicole N. Murley
                                     Senior Litigation Counsel
    12
                                     Office of Immigration Litigation
    13                               District Court Section
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              2                           JOINT STATUS REPORT
                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 722 Filed 01/21/20 Page 5 of 5 Page ID #:33963



     1
                                     CERTIFICATE OF SERVICE
     2
     3
                  I, Peter Schey, declare and say as follows:
     4
                  I am over the age of eighteen years of age and am not a party to this action. I
     5
         am employed in the County of Los Angeles, State of California. My business
     6
         address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7
         state.
     8
                  On January 21, 2020, I electronically filed the following document(s):
     9
         JOINT STATUS REPORT
    10
         with the United States District Court, Central District of California by using the
    11
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    12
         served by the CM/ECF system.
    13
    14                                                                /s/Peter Schey
                                                                      Attorney for Plaintiffs
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                      3                             JOINT STATUS REPORT
                                                                                  CV 85-4544-DMG-AGRX
